              Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.1 Page 1 of 12
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.     20MJ3188
                   Black iPhone                                              )
Seized as FP&F No. 2020250400259801, line item 008                           )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-1, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ’
               ’ contraband, fruits of crime, or other items illegally possessed;
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. 952, 960, and 963               Importation of Controlled Substances



          The application is based on these facts:
        See Affidavit of HSI Special Agent Jamisha Johnson, which is hereby incorporated by reference and made part
        hereof.
           ✔ Continued on the attached sheet.
           ’
           ’ Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                             Jamisha Johnson, HSI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            08/04/2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                 Hon. Daniel E. Butcher, U.S. Magistrate Judge
                                                                                                       Printed name and title
         Print                        Save As...                         Attach                                                          Reset
              Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.2 Page 2 of 12
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
                   Black iPhone                                              )
Seized as FP&F No. 2020250400259802, line item 001                           )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-2, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. 952, 960, and 963               Importation of Controlled Substances



          The application is based on these facts:
        See Affidavit of HSI Special Agent Jamisha Johnson, which is hereby incorporated by reference and made part
        hereof.
           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                             Jamisha Johnson, HSI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            08/04/2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                 Hon. Daniel E. Butcher, U.S. Magistrate Judge
                                                                                                       Printed name and title
         Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.3 Page 3 of 12




 1                                          AFFIDAVIT
 2          I, Special Agent Jamisha Johnson, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4          1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6                      1. Black iPhone
 7                          Seized as FP&F No. 2020250400259801, line item 008
 8                          (Target Device 1)
 9                      2. Black iPhone
10                          Seized as FP&F No. 2020250400259802, line item 001
11                          (Target Device 2) (collectively, the Target Devices)
12 as further described in Attachments A-1 and A-2, and to seize evidence of crimes,
13 specifically violations of Title 21, United States Code, Sections 952, 960, and 963 as
14 further described in Attachment B. The requested warrant relates to the investigation and
15 prosecution of Angel Santana CABANILLAS DE LEON and N.R.T.1 for importing
16 approximately 10.32 kilograms (22.70 pounds) of Fentanyl and 7.96 kg (17.51 pounds) of
17 cocaine from Mexico into the United States. The Target Devices are currently in the
18 custody of Homeland Security Investigations located at 880 Front Street, Suite 3200, San
19 Diego, California 92101.
20          2.    The information contained in this affidavit is based upon my training,
21 experience, investigation, and consultation with other members of law enforcement.
22 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
23 Target Devices, it does not contain all the information known by me or other agents
24 regarding this investigation. All dates and times described are approximate.
25                                       BACKGROUND
26          3.    I have been employed as a Special Agent with Homeland Security
27 Investigations (HSI) since January 2008. I am a graduate of the Federal Law Enforcement
28
     1
            N.R.T. is a minor. He is being prosecuted in state court.
                                                 1
       Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.4 Page 4 of 12




 1 Training Center in Glynco, Georgia.
 2         4.    During my tenure with HSI, I have participated in the investigation of various
 3 narcotics trafficking organizations involved in the importation and distribution of
 4 controlled substances into and through the Southern District of California. Through my
 5 training, experience, and conversations with other law enforcement officers experienced in
 6 narcotics trafficking investigations, I have gained a working knowledge of the operational
 7 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 8 United States from Mexico at Ports of Entry.
 9         5.    I am aware that it is common practice for narcotics traffickers to work in
10 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
11 to smuggle controlled substances into the United States from Mexico by concealing the
12 controlled substances in vehicles that enter the United States at Ports of Entry such as the
13 San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the importation
14 of narcotics in this manner, I am aware that narcotics traffickers in Mexico frequently
15 communicate with the individual (the driver) responsible for driving the vehicle containing
16 the concealed narcotics into the United States. These communications can occur before,
17 during, and after the narcotics are imported into the United States. For example, prior to
18 the importation, narcotics traffickers frequently communicate with the driver regarding
19 arrangements and preparation for the narcotics importation. When the importation is
20 underway, narcotics traffickers frequently communicate with the driver to remotely
21 monitor the progress of the narcotics, provide instructions to the driver, and warn
22 accomplices about law enforcement activity. When the narcotics have been imported into
23 the United States, narcotics traffickers may communicate with the driver to provide further
24 instructions regarding the transportation of the narcotics to a destination within the United
25 States.
26         6.    Based upon my training, experience, and consultations with law enforcement
27 officers experienced in narcotics trafficking investigations, and all the facts and opinions
28 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))

                                                2
       Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.5 Page 5 of 12




 1 can and often do contain electronic evidence, including, for example, phone logs and
 2 contacts, voice and text communications, and data, such as emails, text messages, chats
 3 and chat logs from various third-party applications, photographs, audio files, videos, and
 4 location data. This information can be stored within disks, memory cards, deleted data,
 5 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 6 telephone. Specifically, searches of cellular telephones of individuals involved in the
 7 importation of narcotics may yield evidence:
 8
           a.    tending to indicate efforts to import controlled substances from Mexico
 9               into the United States;
10
           b.    tending to identify accounts, facilities, storage devices, and/or services–
11               such as email addresses, IP addresses, and phone numbers–used to
                 facilitate the importation of controlled substances from Mexico into the
12
                 United States;
13
           c.    tending to identify co-conspirators, criminal associates, or others involved
14
                 in importation of controlled substances from Mexico into the United
15               States;
16
           d.    tending to identify travel to or presence at locations involved in the
17               importation of controlled substances from Mexico into the United States,
18               such as stash houses, load houses, or delivery points;

19         e.    tending to identify the user of, or persons with control over or access to,
20               the cellular telephone(s); and/or

21         f.    tending to place in context, identify the creator or recipient of, or establish
22               the time of creation or receipt of communications, records, or data involved
                 in the activities described above.
23
                         FACTS SUPPORTING PROBABLE CAUSE
24
           7.    On July 24, 2020, at approximately 10:26 a.m., CABANILLAS DE LEON, a
25
     citizen of the United States, attempted to enter the United States at the San Ysidro,
26
     California, Port of Entry (POE). CABANILLAS DE LEON was the registered owner and
27
     driver of a 1999 Toyota Camry bearing California license plates (the vehicle).
28

                                                 3
         Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.6 Page 6 of 12




 1 CABANILLAS DE LEON was accompanied by N.R.T., a minor passenger who has been
 2 charged in state court. 2
 3          8.    CABANILLAS DE LEON provided two negative customs declarations to a
 4 Customs and Border Protection Officer (CBPO) and stated that he was going to San Diego,
 5 California. The CBPO conducted an inspection of the vehicle and felt hard objects moving
 6 around the inside of the rear passenger doors. A Narcotics and Human Detection Dog
 7 alerted to the vehicle, and it was referred to the secondary inspection area.
 8          9.    In the secondary inspection area, a Z-Portal scan of the vehicle revealed
 9 anomalies in four doors of the vehicle. Twenty-two packages were removed from the doors
10 and dashboard of the vehicle. Ten of the packages contained a substance which field-tested
11 positive for the characteristics of Fentanyl and weighed approximately 10.32 kg (22.70
12 pounds), and 7 of the packages contained a substance which field-tested positive for the
13 characteristics of cocaine and weighed approximately 7.96 kg (17.51 pounds). Another 5
14 packages contained a substance which was determined to be precursor materials and
15 weighed approximately 5.68 kg (12.50 pounds).
16          10.   Post-arrest, CABANILLAS DE LEON denied knowledge of the narcotics.
17 Target Device 1 was seized from CABANILLAS DE LEON. CABANILLAS DE LEON
18 was observed unlocking Target Device 1 to provide information to agents, as witnessed by
19 myself and A. Mercado. Target Device 2 was seized from N.R.T.
20          11.   Based upon my experience and training, consultation with other law
21 enforcement officers experienced in narcotics trafficking investigations, and all the facts
22 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
23 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
24 information are stored in the memory of the Target Devices. In light of the above facts and
25 my experience and training, there is probable cause to believe that CABANILLAS DE
26 LEON and N.R.T. were using the Target Devices to communicate with others to further
27   2
          N.R.T. also was arrested on July 11, 2020, at the San Ysidro, California Port of Entry
28 for attempting to import a package containing approximately 2.28 kg of methamphetamine
   that was concealed on his torso. He was charged in state court for that offense.
                                                4
       Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.7 Page 7 of 12




 1 the importation of illicit narcotics into the United States. Further, in my training and
 2 experience, narcotics traffickers may be involved in the planning and coordination of a
 3 drug smuggling event in the days and weeks prior to an event. Co-conspirators are also
 4 often unaware of a defendant’s arrest and will continue to attempt to communicate with a
 5 defendant after their arrest to determine the whereabouts of the narcotics. Based on my
 6 training and experience, it is also not unusual for individuals to attempt to minimize the
 7 amount of time they were involved in their smuggling activities, and for the individuals to
 8 be involved for weeks and months longer than they claim. Accordingly, I request
 9 permission to search the Target Devices for data beginning on June 25, 2020, up to and
10 including July 25, 2020.
11                                      METHODOLOGY
12         12.   It is not possible to determine, merely by knowing the cellular telephone’s
13 make, model and serial number, the nature and types of services to which the device is
14 subscribed and the nature of the data stored on the device. Cellular devices today can be
15 simple cellular telephones and text message devices, can include cameras, can serve as
16 personal digital assistants and have functions such as calendars and full address books and
17 can be mini-computers allowing for electronic mail services, web services and rudimentary
18 word processing. An increasing number of cellular service providers now allow for their
19 subscribers to access their device over the internet and remotely destroy all of the data
20 contained on the device. For that reason, the device may only be powered in a secure
21 environment or, if possible, started in “flight mode” which disables access to the network.
22 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
23 equivalents and store information in volatile memory within the device or in memory cards
24 inserted into the device. Current technology provides some solutions for acquiring some
25 of the data stored in some cellular telephone models using forensic hardware and software.
26 Even if some of the stored information on the device may be acquired forensically, not all
27 of the data subject to seizure may be so acquired. For devices that are not subject to
28 forensic data acquisition or that have potentially relevant data stored that is not subject to

                                                5
       Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.8 Page 8 of 12




 1 such acquisition, the examiner must inspect the device manually and record the process
 2 and the results using digital photography. This process is time and labor intensive and may
 3 take weeks or longer.
 4         13.   Following the issuance of this warrant, I will collect the Target Devices and
 5 subject them to analysis. All forensic analysis of the data contained within the telephones
 6 and their memory cards will employ search protocols directed exclusively to the
 7 identification and extraction of data within the scope of this warrant.
 8         14.   Based on the foregoing, identifying and extracting data subject to seizure
 9 pursuant to this warrant may require a range of data analysis techniques, including manual
10 review, and, consequently, may take weeks or months. The personnel conducting the
11 identification and extraction of data will complete the analysis within ninety (90) days of
12 the date the warrant is signed, absent further application to this court.
13                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
14         15.    There have been no prior attempts to obtain this evidence.
15                                        CONCLUSION
16         16.   Based on the facts and information set forth above, I submit there is probable
17 cause to believe that a search of the Target Devices will yield evidence of CABANILLAS
18 DE LEON’s and N.R.T.’s violations of Title 21, United States Code, Sections 952, 960,
19 and 963. Accordingly, I request that the Court issue a warrant authorizing law enforcement
20 to search the items described in Attachments A-1 and A-2, and seize the items listed in
21 Attachment B using the above-described methodology.
22
23
24
25
26
27
28

                                                6
       Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.9 Page 9 of 12




 1 I swear the foregoing is true and correct to the best of my knowledge and belief.
 2
 3                                         ____________________________
 4                                         Special Agent Jamisha Johnson
                                           Homeland Security Investigations
 5
 6 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
   by telephone on this 4th day of August, 2020.
 7
 8
   _________________________
 9 Honorable Daniel E. Butcher
10 United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
 Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.10 Page 10 of 12



                               ATTACHMENT A-1

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Black iPhone
      Seized as FP&F No. 2020250400259801, line item 008
      (Target Device 1)

Target Device 1 is currently in the possession of Homeland Security Investigations
located at 880 Front Street, Suite 3200, San Diego, California 92101.
 Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.11 Page 11 of 12



                               ATTACHMENT A-2

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Black iPhone
      Seized as FP&F No. 2020250400259802, line item 001
      (Target Device 2)

Target Device 2 is currently in the possession of Homeland Security Investigations
located at 880 Front Street, Suite 3200, San Diego, California 92101.
 Case 3:20-mj-03188-DEB Document 1 Filed 08/04/20 PageID.12 Page 12 of 12



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the cellular telephones described in Attachments A-1 and
A-2 includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephones for evidence
described below. The seizure and search of the cellular telephones shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephones will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of June 25, 2020, up to and including July 25, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services –
             such as email addresses, IP addresses, and phone numbers – used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation controlled substances from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Devices; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960, and
963.
